Case: 16-11584      Document: 00514170018         Page: 1    Date Filed: 09/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-11584                                   FILED
                                  Summary Calendar                         September 25, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VERONICA PRENDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-118-5


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Veronica Prendez has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Prendez was not timely in filing a response, and her motion to file an out-of-
time response was denied. The motion raised no issues ripe for consideration
on direct appeal. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11584    Document: 00514170018    Page: 2    Date Filed: 09/25/2017


                                No. 16-11584

Also, her request for the appointment of new counsel was untimely. See United
States v. Wagner, 158 F.3d 901, 902–03 (5th Cir. 1998).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.   We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED; counsel is excused from further
responsibilities herein; and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2